


Exhibit 10.21




THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated this 19th day of November
2015, is entered into by and between HRG Group, Inc., a Delaware corporation
(the “Company”), and George Nicholson (“Executive”).
WHERAS, the Executive was previously employed by an Affiliate of the Company
pursuant to an employment agreement dated March 1, 2013 between the Executive
and HGI Asset Management Holdings LLC (as amended, the “Prior Agreement”), and
the Executive and the Company desire that the Prior Agreement be terminated; and
 WHEREAS, Executive has offered to serve the Company, and the Company desires to
employ Executive, subject to the terms and conditions set forth herein.
 NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1. Term; Effectiveness. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive and Executive agrees to be employed by
the Company as an at-will employee as of November 19, 2015 (the “Effective
Date”). As an at-will employee, the Company may terminate Executive’s employment
at any time, with or without reason, and Executive may resign at any time, with
or without reason, both subject to the notice provisions in Section 5. The
provisions of this Agreement will continue to apply unless and until Executive
is informed in writing that it is being prospectively modified by the Company,
or until it is superseded by a subsequent written agreement between Executive
and the Company. The entire period during which Executive is employed by the
Company is at times referred to herein as the “Employment Period.”
2.  Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
(a) “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has a direct or indirect
ownership interest of more than five (5) percent shall be treated as an
Affiliate of the Company.
(b) “Control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
(c) “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.
(d) “Subsidiary” means, with respect to any Person, (i) any corporation of which
at least a majority of the voting power with respect to the capital stock is
owned, directly or indirectly, by such Person, any of its other Subsidiaries or
any combination thereof or (ii) any Person other than a  corporation in which
such Person, any of its other Subsidiaries or any combination thereof has,
directly or indirectly, at least a majority of the total equity or other
ownership interest therein.
(e) “Termination Date” means the last day that Executive is employed by the
Company. For the avoidance of doubt, the Termination Date shall mean the last
date of employment, whether such day is selected by mutual agreement with
Executive or unilaterally by the Company or by Executive and whether with or
without advance notice. 
3.Duties and Responsibilities.
(a)Executive agrees to be employed by the Company and be actively engaged on a
full-time basis in the business and activities of the Company and its Affiliates
during the Employment Period, and, subject to Section 3(c), to devote
substantially all of Executive’s working time and attention to the Company and
its Affiliates and the promotion of its business and interests and the
performance of Executive’s duties and responsibilities hereunder. During the
Employment Period, Executive agrees to use his reasonable best efforts to ensure
that the business and activities of the Company and its Subsidiaries are
conducted in compliance with all applicable laws, rules and regulations in all
material respects. Executive shall be employed hereunder as Senior Vice
President and Chief Accounting Officer of the Company with such duties and
responsibilities as directed from time to time by the Company. Executive shall
report directly to the Chief Executive Officer of the Company (“CEO”), Chief
Financial Officer of the Company or their respective designees. Executive agrees
to cooperate with reasonable requests of the Company to provide services to its
Affiliates in accordance with Company policies.




--------------------------------------------------------------------------------




(b)During the Employment Period, Executive will carry out his duties as Chief
Accounting Officer in the Company’s headquarters in New York City, or any future
headquarters of the Company, subject to normal travel requirements in connection
with the performance of his duties. Executive agrees that as a condition of his
employment that he will relocate his primary residence closer to the
headquarters of the Company no later than the time frame specified by the CEO.
(c) During the Employment Period, Executive shall use Executive’s reasonable
best efforts to faithfully and diligently serve the Company and shall not act in
any capacity that is in conflict with Executive’s duties and responsibilities
hereunder. For the avoidance of doubt, during the Employment Period, Executive
shall not be permitted to become employed by, engaged in or to render services
for any Person other than the Company and its Affiliates, shall not be permitted
to be a member of the board of directors of any Person (other than charitable or
nonprofit organizations), in any case without the consent of the CEO of the
Company, and shall not be directly or indirectly materially engaged or
interested in any business activity, trade or occupation (other than employment
with the Company and its Affiliates as contemplated by the Agreement); provided
that nothing herein shall preclude Executive from engaging in charitable or
community affairs and managing his personal investments to the extent that such
other activities do not, subject to Section 7, conflict in any material way with
the performance of Executive’s duties hereunder.
(d)Executive shall comply with all Company policies, including without
limitation Company policies regarding communications between employees of the
Company and its affiliates or any stockholders, members, partners, directors,
officers, employees, advisors, or agents thereof.
4. Compensation and Related Matters.
(a)  Base Compensation. During the Employment Period, for all services rendered
under this Agreement, Executive shall receive aggregate annual base salary
(“Base Salary”) at a rate of $275,000 per annum, which shall be pro rated for
the fiscal year ending September 30, 2016, based on the portion of such fiscal
year in which Executive is employed by the Company, payable in accordance with
the Company’s applicable payroll practices.
(b) Annual Bonus. During the Term, for each fiscal year in which Executive
remains employed by the Company through the date that bonuses for such fiscal
year are awarded by the Company, Executive shall have the opportunity to be
awarded an annual bonus (“Annual Bonus”) in a target amount equal to $275,000,
subject to Executive’s achievement of performance goals for such fiscal year.
The Compensation Committee of the Board of Directors of the Company
(“Compensation Committee”) will in its sole and absolute discretion: establish
performance goals for the Annual Bonus for each fiscal year, determine whether
the performance goals have been achieved, and decide how any such Annual Bonus
is paid (in terms of cash or equity, or whether equity awards are immediately
vested or vest over a period of time). Any cash bonus will be paid within
seventy-four (74) days of the end of the fiscal year for which it is awarded.
(c) Sign On and Relocation Bonus. The Company shall pay Executive a sign on and
relocation bonus (“Sign On and Relocation Bonus”) of $100,000, which shall be
paid within 10 business days following the Executive’s relocation as
contemplated by the last sentence of Section 3(b), or such earlier date as
determined by the CEO.
(d) Benefits and Perquisites. During the Employment Period, Executive shall be
entitled to participate in the benefit plans and programs commensurate with
Executive’s position that are provided by the Company from time to time for its
executives generally, subject to the terms and conditions of such plans. The
Company may alter, modify, add to or delete its employee benefit plans at any
time as it, in its sole judgment, determines to be appropriate, without recourse
by Executive, except that no such action shall adversely affect any previously
vested rights of Executive under such plans.
(e) Business Expense Reimbursements. The Company shall reimburse Executive for
reasonable and properly documented business expenses incurred during the
Employment Period in accordance with the Company’s then-prevailing policies and
procedures for expense reimbursement.
(f) Vacation. During the Employment Period, Executive shall be entitled to
annual paid vacation of no less than four (4) weeks and to reasonable sick leave
as determined by the Company.
5. Termination of Employment.
(a) Executive’s employment shall automatically and immediately terminate upon
Executive’s death. Executive’s employment may be terminated by the Company at
any time because of Disability (defined below), or for Cause (defined below), or
for any reason other than Cause or Disability (“Without Cause”), by delivering
written notice that states the reason for termination, and may be terminated by
Executive at any time for Good Reason (defined below) or for any other reason,
provided, however, Executive shall be required to give the Company at least 30
days advance written notice of any resignation other than a resignation for Good
Reason, and the Company shall be required to give Executive at least 30 days
advance written notice of any termination Without Cause. The Company may, in its
discretion, require Executive to cease performing services for the Company, in




--------------------------------------------------------------------------------




whole or part, during any portion of such thirty day notice period, in which
event the Company will continue to pay Base Salary, provide benefits and
calculate bonuses through the end of such thirty day period.
(b) Following any termination of Executive’s employment, notwithstanding any
provision to the contrary in this Agreement, the obligations of the Company to
pay or provide Executive with compensation and benefits under Section 4 shall
cease as of the Termination Date, except as otherwise provided herein, and the
Company shall have no further obligations to provide compensation or benefits to
Executive hereunder except (i) for payment of any accrued but unpaid Base Salary
and vacation time and for payment of any accrued obligations and unreimbursed
expenses under Section 4(d) accrued or incurred through the Termination Date,
(ii) for the payment of the cash portion of any Annual Bonus earned in respect
of the fiscal year prior to the fiscal year in which termination of employment
occurs but unpaid as of the Termination Date (paid when such cash portion of the
Annual Bonus would otherwise be payable), (iii) as set forth in any other
benefit plans, programs or arrangements applicable to terminated employees in
which Executive participates, and (iv) as otherwise expressly required by
applicable statute. Notwithstanding any provision to the contrary in this
Agreement (including the above provisions of this paragraph), if Executive’s
employment is terminated for Cause or if Executive resigns without Good Reason,
Executive shall not be entitled to receive any previously unpaid portion of the
current or any prior fiscal year’s Annual Bonus.
(c) Subject the Executive’s compliance with Executive’s post-employment
obligations in this Agreement, if Executive incurs a separation from service as
a result of termination of employment by the Company Without Cause (and not as a
result of death or a Disability) or by Executive for Good Reason during the
Term, then the Company will pay Executive, in addition to the payments described
in Section 5(b), Base Salary for 12 months following such separation from
service. All amounts owing under clause (c)(I) shall be payable in accordance
with the Company’s normal payroll practices, and shall commence on the Company’s
first payroll date that is at least five (5) business days after the date that
the Release (as defined below) has become effective and irrevocable. For
purposes of this Agreement:
(i) “Cause” means: (A) Executive’s willful misconduct in the performance of his
duties for the Company which causes material injury to the Company, (B)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony (or
the equivalent of a felony in a jurisdiction other than the United States), or
conviction of, or plea of guilty or nolo contendere to, any other crime that
results in imprisonment for more than 30 days, (C) Executive’s material breach
of this Agreement, (D) Executive’s willful violation of the Company’s written
policies in a manner that is detrimental to the best interests of the Company;
(E) Executive’s fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company, (F) Executive’s acts of personal dishonesty
which results in personal profit in connection with Executive’s employment with
the Company, (G) Executive’s breach of fiduciary duty owed to the Company, or
(H) Executive’s negligent actions which result in the loss of a material amount
of capital of the Company or its Affiliates (the Company shall make the
determination of materiality and shall promptly communicate such determination
to Executive); provided, however, that Executive shall be provided a ten
(10)-day period to cure any of the events or occurrences described in the
immediately preceding clauses (C) or (D) hereof, to the extent curable. For
purposes hereof, no act, or failure to act, on the part of Executive shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive’s action or omission was
in the best interests of the Company. An act, or failure to act, based on
specific authority given pursuant to a resolution duly adopted by the Board of
Directors of the Company (“Board”) or based upon the advice of counsel for the
Company shall be presumed to be done, or omitted to be done, by Executive in
good faith and in the best interests of the Company.
(ii) “Disability” means Executive’s incapacity, due to mental, physical or
emotional injury or illness, such that Executive is substantially unable to
perform his duties hereunder for a continuous period of ninety calendar days, or
for more than a total of 85 business days during any 12 month period, subject to
reasonable accommodation provisions of applicable laws.
(iii) “Good Reason” means the occurrence, without Executive’s express written
consent, of any of the following events: (A) a material diminution in
Executive’s authority, duties or responsibilities (provided that it shall not
constitute Good Reason if the Executive is required to report to the Chief
Financial Officer or another designee of the CEO); (B) a diminution of Base
Salary; (C) a change in the geographic location of Executive’s principal place
of performance of his services hereunder to a location more than thirty (30)
miles outside of New York City that is also more than thirty (30) miles from his
primary residence at the time of such change, except for travel consistent with
the terms of this Agreement (for the avoidance of doubt the requirement that the
Executive relocate to the New York City area shall not constitute Good Reason);
or (D) a material breach by the Company of this Agreement. Executive shall give
the Company a written notice (specifying in detail the event or circumstances
claimed to give rise to Good Reason) within 25 days after Executive has
knowledge that an event or circumstances constituting Good Reason has occurred,
and if Executive fails to provide such timely notice, then such event or
circumstances will no longer constitute Good Reason. The Company shall have
30 days to cure the




--------------------------------------------------------------------------------




event or circumstances described in such notice, and if such event or
circumstances are not timely cured, then Executive must actually terminate
employment within 120 days following the specified event or circumstances
constituting Good Reason; otherwise, such event or circumstances will no longer
constitute Good Reason.
(d)  Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from the Board and any committees
thereof (and, if applicable, from the board of directors (and any committees
thereof) of any Affiliate of the Company) to the extent Executive is then
serving thereon.
(e)Any severance payments or benefits under Section 5(c) shall be (A)
conditioned upon Executive having provided an irrevocable waiver and general
release of claims in favor of the Company and its respective Affiliates, their
respective predecessors and successors, and all of the respective current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the foregoing (collectively, the “Released
Parties”), in the Company's customary form (subject to modification by the
Company to comply with changes in applicable laws) that has become effective and
irrevocable in accordance with its terms within fifty five days after such
termination of employment (the “Release Condition”) and (B) subject to
Executive's continued compliance with the terms of the restrictive covenants in
Sections 7, 8, 9, 10 and 11 of this Agreement. Payments and benefits of amounts
which do not constitute nonqualified deferred compensation and are not subject
to Section 409A (as defined below) shall commence five (5) days after the
Release Condition is satisfied and payments and benefits which are subject to
Section 409A shall commence on the 60th day after termination of employment
(subject to further delay, if required pursuant to Section 20(d) below) provided
that the Release Condition is satisfied.
(f) The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan, program or arrangement, and any elections Executive has made
thereunder. Subject to Section 20 and applicable laws, the Company may offset
any amounts due and payable by Executive to the Company or its Subsidiaries
against any amounts the Company owes Executive hereunder.
6. Acknowledgments.
(a) Executive acknowledges that the Company has expended and shall continue to
expend substantial amounts of time, money and effort to develop business
strategies, employee and customer relationships and goodwill and build an
effective organization. Executive acknowledges that Executive is and shall
become familiar with the Company’s Confidential Information (as defined below),
including trade secrets and that Executive’s services are of special, unique and
extraordinary value to the Company, its Subsidiaries and Affiliates. Executive
acknowledges that the Company has a legitimate business interest and right in
protecting its Confidential Information, business strategies, employee and
customer relationships and goodwill, and that the Company would be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its business strategies, employee and customer relationships
and goodwill.
(b) Executive acknowledges (i) that the business of the Company and its
Affiliates is global in scope, without geographical limitation, and capable of
being performed from anywhere in the world, and (ii) notwithstanding the
jurisdiction of formation or principal office of the Company, or the location of
any of their respective executives or employees (including, without limitation,
Executive), it is expected that the Company and its Affiliates will have
business activities and have valuable business relationships within their
respective industries throughout the world.
(c) Executive acknowledges that Executive has carefully read this Agreement and
has given careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to the necessity of such restraints for the
reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area, in light of (i) the scope of the business of the
Company and its Affiliates, (ii) the importance of Executive to the business of
the Company and its Affiliates, (iii) Executive’s status as an officer of the
Company, (iv) Executive’s knowledge of the business of the Company and its
Affiliates and (v) Executive’s relationships with the Company’s clients or
customers. Accordingly, Executive agrees (x) to be bound by the provisions of
Sections 7, 8, 9, 10 and 11, it being the intent and spirit that such provisions
be valid and enforceable in all respects and (y) acknowledges and agrees that
Executive shall not object to the Company, (or any other intended third-party
beneficiary of this Agreement) or any of their respective successors in interest
enforcing Sections 7, 8, 9, 10 and 11 of this Agreement. Executive further
acknowledges that although Executive’s compliance with the covenants contained
in Sections 7, 8, 9, 10, and 11 may prevent Executive from earning a livelihood
in a business similar to the business of the Company,




--------------------------------------------------------------------------------




Executive’s experience and capabilities are such that Executive has other
opportunities to earn a livelihood and adequate means of support for Executive
and Executive’s dependents.
7. Noncompetition and Nonsolicitation.
(a) Executive agrees that Executive shall not, directly or indirectly, whether
by Executive, through an Affiliate or in partnership or conjunction with, or as
an employee, officer, director, manager, member, owner, consultant or agent of,
any other Person: 
(i) while an employee of the Company and during the period ending on the six
month anniversary of Executive’s Termination Date, engage, directly or
indirectly, in activities or businesses (including without limitation by owning
any interest in, managing, controlling, participating in, consulting with,
advising, rendering services for, or in any manner engaging in the business of
owning, operating or managing any business) within the United States (including
its territories or possessions), and/or other territories (in which the Company,
its Affiliates or Subsidiaries conduct business as of the Termination Date) that
competes in the United States and/or such other territories with the Company,
its Subsidiaries or Affiliates (“Competitive Activities”) or any business that
acquires all or substantially all of the assets of, or is otherwise a successor
to, the Company (an “Other Employing Entity”);
(ii)while an employee of the Company and during the period ending on the six (6)
month anniversary of Executive’s Termination Date, solicit, entice, encourage or
intentionally influence, or attempt to solicit, entice, encourage or influence,
any employee of, or other Person who performs services for the Company, any
Other Employing Entity or any of their respective Affiliates or Subsidiaries to
resign or leave the employ or engagement of the Company or any of their
respective Affiliates or otherwise hire, employ, engage or contract any such
employee or Person, or any other Person who provided services to the Company or
any of their respective Affiliates during the six (6) months prior to such
hiring, employment, engagement or contracting, to perform services other than
for the benefit of the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries;
(iii)while an employee of the Company and during the period ending on the six
(6) month anniversary of Executive’s Termination Date, solicit, entice,
encourage, influence, accept payment from, or provide services to, or attempt to
solicit, entice, encourage, influence or accept payment from, or assist any
other Person, firm or corporation, directly or indirectly, in the solicitation
of or providing services to, any Client (as defined below) or any Prospective
Client (as defined below), for the direct or indirect benefit of any competitor
of the Company, any Other Employing Entity or any of their respective Affiliates
or Subsidiaries, in each case other than in the fulfillment of Executive’s
duties to the Company;
(iv)while an employee of the Company and during the period ending on the six (6)
month anniversary of Executive’s date of termination of employment, directly or
indirectly request or advise any Client or Prospective Client to alter, reduce,
terminate, withdraw, curtail, or cancel the Client's or Prospective Client's
business with the Company, any Other Employing Entity or any of their respective
Affiliates or Subsidiaries, in each case other than in the fulfillment of
Executive’s duties to the Company; or
(v)while an employee of the Company and during the period ending on the six (6)
month anniversary of Executive’s Termination Date, solicit any agents, advisors,
independent contractors or consultants of the Company, any Other Employing
Entity or any of their respective Affiliates or Subsidiaries who are under
contract or doing business with the Company, any Other Employing Entity or any
of their respective Affiliates or Subsidiaries to terminate, reduce or divert
business with or from the Company, any Other Employing Entity or any of their
respective Affiliates or Subsidiaries.
(vi)For purposes of this Agreement, “Client” means a Person to whom the Company,
its Subsidiaries or Affiliates sold goods or provided services, and with whom
Executive had substantial contacts, dealings or client relationship
responsibilities (either directly or through supervising other employees who had
such responsibilities) on behalf of the Company, its Subsidiaries or its
Affiliates, at any time while Executive is employed by the Company (the “Look
Back Period”) (but if Executive is not employed by the Company at the time of
any activity described in Section 7(a)(iii) and 7(a)(iv), then the Look Back
Period will not be longer than one (1) year prior to Executive’s last day of
employment), provided, however, a Client does not include any Person who became
a client of the Company, its Affiliates or Subsidiaries both (A) as a result of
a professional or social relationship that Executive developed with such Person
before becoming employed by the Company or any of its Affiliates, and (B)
without investment or assistance by the Company; and “Prospective Client” shall
mean those Persons (X) that the Company is actively soliciting or is planning to
solicit; and (Y) with whom Executive has met or with respect to which Executive
has obtained Confidential Information in the course of or as a result of his
performance of his duties to the Company.
(b) Notwithstanding Section 7(a), it shall not constitute a violation of Section
7(a) for Executive to hold not more than two percent (2%) of the outstanding
securities of any class of any publicly-traded securities of a company that is
engaged in Competitive Activities.




--------------------------------------------------------------------------------




(c) The restrictive periods set forth in the Section 7(a) shall be deemed
automatically extended by any period in which Executive is in violation of any
of the provisions of Section 7(a), to the extent permitted by law.
(d) If a final and non-appealable judicial determination is made by a court of
competent jurisdiction that any of the provisions of this Section 7 constitutes
an unreasonable or otherwise unenforceable restriction against Executive, the
provisions of this Section 7 will not be rendered void but will be deemed to be
modified to the minimum extent necessary to remain in force and effect for the
longest period and largest geographic area that would not constitute such an
unreasonable or unenforceable restriction (and such court shall have the power
to reduce the duration or restrict or redefine the geographic scope of such
provision and to enforce such provision as so reduced, restricted or redefined).
(e) Moreover, and without limiting the generality of Section 13, notwithstanding
the fact that any provision of this Section 7 is determined not to be
specifically enforceable, the Company will nevertheless be entitled to recover
monetary damages as a result of Executive’s breach of any such provision. 
8.Nondisclosure of Confidential Information. 
(a) Executive acknowledges that the Confidential Information obtained by
Executive while employed hereunder by the Company and its Affiliates is the
property of the Company or its Affiliates, as applicable. Therefore, Executive
agrees that Executive shall not, whether during or after the Employment Period,
disclose, share, transfer or provide access to any unauthorized Person or use
for Executive’s own purposes or any unauthorized Person any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions in
violation of this Agreement; provided, however, that if Executive receives a
request to disclose Confidential Information pursuant to a deposition,
interrogation, request for information or documents in legal proceedings,
subpoena, civil investigative demand, governmental or regulatory process or
similar process, (A) Executive shall, unless prohibited by law, promptly notify
in writing the Company, and consult with and assist the Company in seeking a
protective order or request for other appropriate remedy, (B) in the event that
such protective order or remedy is not obtained, or if the Company waives
compliance with the terms hereof, Executive shall disclose only that portion of
the Confidential Information which is legally required to be disclosed and shall
exercise reasonable efforts to provide that the receiving Person shall agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and (C) the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.
(b) For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company and its Affiliates, or any funds or accounts managed by the foregoing,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, its Affiliates, or any funds or
accounts managed by the foregoing, or their customers, suppliers or contractors
or any other third parties in respect of which the Company or any of its
Affiliates has a business relationship or owes a duty of confidentiality, or
their respective businesses or products, and which is not known to the public
generally other than as a result of Executive’s breach of this Agreement,
including but not limited to: investment methodologies, investment advisory
contracts, fees and fee schedules; investment performance of the accounts
managed by the Company or its respective Affiliates (“Track Records”); technical
information or reports; brand names, trademarks, formulas; trade secrets;
unwritten knowledge and “know-how”; operating instructions; training manuals;
customer or investor lists; customer buying records and habits; product sales
records and documents, and product development, marketing and sales strategies;
market surveys; marketing plans; profitability analyses; product cost; analyses
or plans relating to the acquisition or development of businesses, or relating
to the sale of Subsidiaries or Company assets; information relating to pricing,
competitive strategies and new product development; information relating to any
forms of compensation, employee evaluations, or other personnel-related
information; contracts; and supplier lists. Without limiting the foregoing,
Executive agrees to keep confidential the existence of, and any information
concerning, any dispute between Executive and the Company or their respective
Subsidiaries and Affiliates, except that Executive may disclose information
concerning such dispute to the court or arbitrator that is considering such
dispute or to their respective legal counsel (provided that such counsel agrees
not to disclose any such information other than as necessary to the prosecution
or defense of such dispute). Executive acknowledges and agrees that the Track
Records were the work of teams of individuals and not any one individual and are
the exclusive property of the Company and its Affiliates, and agrees that he
shall in no event claim the Track Records as his own following termination of
his employment for the Company.
(c) Except as set forth otherwise in this Agreement, Executive agrees that
Executive shall not disclose the terms of this Agreement, except to Executive’s
immediate family and Executive’s financial and legal advisors, or if previously
disclosed by the Company in any public filing, or as may be required by law or
ordered by a court or applicable under Section 12 of this Agreement. Executive
further agrees that any disclosure to Executive’s




--------------------------------------------------------------------------------




financial and legal advisors will only be made after such advisors acknowledge
and agree to maintain the confidentiality of this Agreement and its terms.
(d) Executive further agrees that Executive will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company or its Affiliates any
unpublished documents or any property belonging to any former employer or any
other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or other Person.
9.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company and its Subsidiaries and Affiliates,
in whatever form (including electronic), and all copies thereof, that are
received or created by Executive while employed hereunder by the Company or its
Subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company and its Subsidiaries and Affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment hereunder and, in any event, at the Company’s request.
Executive further agrees that any property situated on the premises of, and
owned by, the Company or its Subsidiaries or Affiliates, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company’s personnel at any time with or without notice.
10.Intellectual Property Rights.
(a)  Executive agrees that the results and proceeds of Executive’s employment by
the Company or its Subsidiaries or Affiliates (including, but not limited to,
any trade secrets, products, services, processes, know-how, Track Record,
designs, developments, innovations, analyses, drawings, reports, techniques,
formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from, or developed in the course of, services
performed by Executive for the Company while employed by the Company and any
works in progress, whether or not patentable or registrable under copyright or
similar statutes, that were made, developed, conceived or reduced to practice or
learned by Executive, either alone or jointly with others (collectively,
“Inventions”), shall be works-made-for-hire and the Company (or, if applicable
or as directed by the Company, any of its Subsidiaries or Affiliates) shall be
deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company (or, as the case may be, any of its Subsidiaries or Affiliates)
under the immediately preceding sentence, then Executive hereby irrevocably
assigns and agrees to assign any and all of Executive’s right, title and
interest thereto, including any and all Proprietary Rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company (or, if applicable or as directed by the
Company, any of its Subsidiaries or Affiliates), and the Company or such
Subsidiaries or Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company or such
Subsidiaries or Affiliates without any further payment to Executive whatsoever.
As to any Invention that Executive is required to assign, Executive shall
promptly and fully disclose to the Company all information known to Executive
concerning such Invention.
(b) Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Company may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of Executive’s employment by the Company. Executive
further agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, Executive shall assist the Company in
every reasonable, proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries. To this end,
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Executive shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. Executive’s obligation to provide
reasonable assistance to the Company with respect to




--------------------------------------------------------------------------------




Proprietary Rights relating to such Inventions in any and all countries shall
continue beyond the termination of the Employment Period. 
(c)Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.
11.Nondisparagement.
(a) During Executive’s employment with the Company and thereafter, Executive
agrees not to make, publish or communicate at any time to any person or entity,
including, but not limited to, customers, clients and investors of the Company,
or its Affiliates, , any Disparaging (defined below) remarks, comments or
statements concerning the Company its Affiliates, or any of their respective
present and former members, partners, directors, officers, employees or agents.
(b) In the event (i) Executive’s employment terminates for any reason and; and
(ii) Executive provides the Company with an irrevocable waiver and general
release in favor of the Released Parties in the Company’s customary form that
has become effective and irrevocable in accordance with its terms, the Company
agrees that the CEO and Board shall not make, publish, or communicate at any
time to any person or entity any Disparaging (defined below) remarks, comments
or statements concerning Executive, except nothing herein shall prevent the
Company from making truthful statements regarding Executive’s termination as
required or, in the discretion of the Board, deemed advisable to be made in the
Company’s public filings.
(c) For the purposes of this Section 11, “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity, morality,
business acumen or abilities of the individual or entity being disparaged.
(d) Notwithstanding the foregoing, this Section 11 does not apply to (i) any
truthful testimony, pleading, or sworn statements in any legal proceeding; (ii)
attorney-client communications; or (iii) any communications with a government or
regulatory agency, and further, it shall not be construed to prevent Executive
from filing a charge with the Equal Employment Opportunity Commission or a
comparable state or local agency.
12. Notification of Employment or Service Provider Relationship. Executive
hereby agrees that prior to accepting employment with, or agreeing to provide
services to, any other Person during any period during which Executive remains
subject to any of the covenants set forth in Section 7, Executive shall provide
such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered to the Company not later than
seven (7) days prior to the date on which Executive is scheduled to commence
such employment or engagement.
13. Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 7, 8, 9, 10 or 11 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company may
be entitled (without the necessity of showing economic loss or other actual
damage and without the requirement to post a bond) to injunctive relief
(including temporary restraining orders, preliminary injunctions and/or
permanent injunctions) in any court of competent jurisdiction for any actual or
threatened breach of any of the covenants set forth in Section 7, 8, 9, 10 or 11
in addition to any other legal or equitable remedies it may have. The preceding
sentence shall not be construed as a waiver of the rights that the Company may
have for damages under this Agreement or otherwise, and all of the Company’s
rights shall be unrestricted.
14. Representations of Executive; Advice of Counsel.
(a) Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Employment Period and (iii) the execution and delivery of
this Agreement shall not result in any breach or violation of, or a default
under, any existing obligation, commitment or agreement to which Executive is
subject.
(b) Prior to execution of this Agreement, Executive was advised by the Company
of Executive’s right to seek independent advice from an attorney of Executive’s
own selection regarding this Agreement. Executive acknowledges that Executive
has entered into this Agreement knowingly and voluntarily and with full
knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.
15. Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with




--------------------------------------------------------------------------------




any suit, action or proceeding (or any appeal from any suit, action or
proceeding), or the decision to commence on behalf of the Company any suit,
action or proceeding, and any investigation and/or defense of any claims
asserted against any of the Company’s or its Affiliates’ current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, which relates to events occurring
during Executive’s employment hereunder by the Company as to which Executive may
have relevant information (including but not limited to furnishing relevant
information and materials to the Company or its designee and/or providing
testimony at depositions and at trial), provided that with respect to such
cooperation occurring following termination of the Employment Period, the
Company shall reimburse Executive for expenses reasonably incurred in connection
therewith and shall schedule such cooperation to the extent reasonably
practicable so as not to unreasonably interfere with Executive’s business or
personal affairs. Notwithstanding anything to the contrary, in the event the
Company requests cooperation from Executive after his employment with the
Company has terminated and at a time when Executive is not receiving any
severance pay from the Company, Executive shall not be required to devote more
than forty (40) hours of his time per year with respect to this Section 15,
except that such forty (40) hour cap shall not include or apply to any time
spent testifying at a deposition or at trial, or spent testifying before or
being interviewed by any administrative or regulatory agency.
16. Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such Federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation. 
17. Assignment.
(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive, and any assignment
in violation of this Agreement shall be void.
(b) This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).
(c) Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and any successor
or assign to all or substantially all of the Company’s business or assets. 
18.Arbitration. Any controversy, claim or dispute between the parties relating
to Executive’s employment or termination of employment, whether or not the
controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Section 7 or Section 8), shall be resolved by
arbitration in accordance with the Employment Arbitration Rules and Mediation
Procedures (“Rules”) of the American Arbitration Association through a single
arbitrator selected in accordance with the Rules. The decision of the arbitrator
shall be rendered within thirty (30) days of the close of the arbitration
hearing and shall include written findings of fact and conclusions of law
reflecting the appropriate substantive law. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof in the
State of New York. In reaching his or her decision, the arbitrator shall have no
authority (a) to authorize or require the parties to engage in discovery
(provided, however, that the arbitrator may schedule the time by which the
parties must exchange copies of the exhibits that, and the names of the
witnesses whom, the parties intend to present at the hearing), (b) to interpret
or enforce Section 7 or Section 8 of the Agreement (for which Section 19 shall
provide the sole and exclusive venue), (c) to change or modify any provision of
this Agreement, (d) to base any part of his or her decision on the common law
principle of constructive termination, or (e) to award punitive damages or any
other damages not measured by the prevailing party’s actual damages and may not
make any ruling, finding or award that does not conform to this Agreement. Each
party shall bear all of his or its own legal fees, costs and expenses of
arbitration to the fullest extent permitted by applicable law, and one-half (½)
of the costs of the arbitrator.
19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without reference to its
conflict of law provisions. Furthermore, as to Section 7 and Section 8,
Executive and the Company each agrees and consents to submit to personal
jurisdiction in the state of New York in any state or federal court of competent
subject matter jurisdiction situated in New York County, New York. Executive and
the Company further agree that the sole and exclusive venue for any suit arising
out of, or seeking to enforce, the terms of Section 7 and Section 8 of this
Agreement shall be in a state or federal court of competent subject matter
jurisdiction situated in New York County, New York. In addition, Executive and
the Company waive any right to challenge in another court any judgment entered
by such New York County court or to assert that any action instituted by the
Company in any such court is in the improper venue or should be transferred to a
more convenient forum. Further, Executive and the Company waive any right he may
otherwise have to a trial by jury in any action to enforce the terms of this
Agreement. The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 24, or such other updated




--------------------------------------------------------------------------------




address as has been provided to the other party from time to time in accordance
with Section 24. Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement.
20. Amendment; No Waiver; 409A.
(a) No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Executive and a duly
authorized officer of the Company (other than Executive).
(b) The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(c) It is the intention of the Company and Executive that this Agreement comply
with the requirements of Section 409A, and this Agreement will be interpreted in
a manner intended to comply with or be exempt from Section 409A. The Company and
Executive agree to negotiate in good faith to make amendments to this Agreement
as the parties mutually agree are necessary or desirable to avoid the imposition
of taxes or penalties under Section 409A. Notwithstanding the foregoing,
Executive shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or for the account of Executive in
connection with this Agreement (including any taxes and penalties under Section
409A), and neither the Company nor any Affiliate shall have any obligation to
indemnify or otherwise hold Executive (or any beneficiary) harmless from any or
all of such taxes or penalties.
(d) Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, Executive’s date of death. Following any
applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. For purposes of
Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.
(e) For purposes of this Agreement, with respect to payments of any amounts that
are considered to be “deferred compensation” subject to Section 409A, references
to “termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A relating to “separation from service”.
(f) To the extent that any reimbursements pursuant to Section 4(e), 4(g) or 15
are taxable to Executive, any such reimbursement payment due to Executive shall
be paid to Executive as promptly as practicable, and in all events on or before
the last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. The reimbursements pursuant to Section 4(e), 4(g)
and 15 are not subject to liquidation or exchange for another benefit and the
amount of such benefits and reimbursements that Executive receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Executive receives in any other taxable year.
21.  Indemnification. To the extent permitted by law and the Company’s governing
documents and applicable insurance agreements, Company shall indemnify
Executive, hold Executive harmless, and make advances for expenses (including
attorneys and costs) to Executive (subject to Executive’s providing an
undertaking to repay Company that is acceptable to Company) with respect to any
and all losses, claims, demands, liabilities, costs, damages, expenses
(including, without limitation, reasonable attorneys’ fees and expenses) and
causes of action imposed on, incurred by, asserted against or to which Executive
may otherwise become subject by reason of or in connection with any act or
omission of Executive, including any negligent act or omission, for and on
behalf of Company that occurs during Executive’s employment with the Company or
in connection with Executive providing cooperation to the Company as set forth
in Section 15, that Executive reasonably and in good faith believes is in
furtherance of the interest of Company, unless such act or omission constitutes
gross negligence or intentional misconduct or is outside of the scope of
Executive’s authority, provided, however, that this Section 21 shall not be
construed to grant Executive a right to be indemnified by Company for actions or
proceedings brought by Company for breach or anticipated breach of this
Agreement by Executive.
22. Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9, 10 and 11 hereof, as applied to either party or to
any circumstances, shall be adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision or
remaining part thereof of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable provision or part thereof, or the
validity or enforceability of this Agreement. Upon such determination that any
term or other




--------------------------------------------------------------------------------




provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
23. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive and the Company, relating to such subject
matter. The Company and the Executive acknowledge and agree that the Prior
Agreement is superseded in its entirety and that the Executive is not entitled
(whether now or in the future to any severance, separation pay or other
compensation or benefits pursuant to the Prior Agreement and the Executive
agrees to execute any documents reasonably required to effectuate the foregoing.
None of the parties shall be liable or bound to any other party in any manner by
any representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.
24. Survival. The rights and obligations of the parties under the provisions of
this Agreement (including without limitation, Sections 7 through 13 and Section
15) shall survive, and remain binding and enforceable, notwithstanding
the termination of this Agreement, the termination of Executive’s employment
hereunder or any settlement of the financial rights and obligations arising from
Executive’s employment hereunder, to the extent necessary to preserve the
intended benefits of such provisions.
25. No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.
26. Clawback. Executive acknowledges that to the extent required by applicable
law or written company policy adopted to implement the requirements of such law
(including without limitation Section 304 of the Sarbanes Oxley Act and Section
954 of the Dodd Frank Act), the Annual Bonus, signing bonus (if any) and other
incentive compensation shall be subject to any required clawback, forfeiture,
recoupment or similar requirement.
27. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to Executive at the most recent
address listed in Company records and to the Company at the following address
(or at such other address for a party as shall be specified by like notice):


If to the Company: HRG Group, Inc.
Attn: General Counsel
450 Park Avenue
29th Floor
New York, NY, 10222
Facsimile: 212-906-8559


With a copy to: Bryan Cave LLP (which shall not constitute notice):
1290 Avenue of the Americas
New York, NY 10104-3300
(212) 541-2000
Attn: Vincent Alfieri, Esq.
 
28. Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
29. Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF), each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties.
 








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
 
                        
                        
HRG GROUP, INC.
 
 
By:
/s/ Thomas A. Williams
 
Name: Thomas A. Williams
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
 
 
GEORGE NICHOLSON
 
/s/ George Nicholson



           


      






